FILED
                            NOT FOR PUBLICATION                             MAR 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DESHAWN MALONE,                                  No. 13-15712

               Plaintiff - Appellant,            D.C. No. 1:12-cv-01758-MJS

  v.
                                                 MEMORANDUM*
F. GONZALEZ, Warden; THOMAS
HEASLIP, Law Library Supervisor at
CCI,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Michael J. Seng, Magistrate Judge, Presiding**

                           Submitted February 18, 2014***

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Deshawn Malone appeals pro se from the district


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Malone consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s judgment dismissing his 42 U.S.C. § 1983 action alleging denial of access

to courts. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28 U.S.C.

§ 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order)

(dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Malone’s access-to-courts claim

because the constitutional right of “affirmative assistance” to access courts does

not encompass the right to pursue a state court lawsuit challenging prison guards’

alleged use of inappropriate language. Silva v. Di Vittorio, 658 F.3d 1090, 1101-

04 (9th Cir. 2011) (discussing “affirmative assistance” and “interference” types of

access-to-courts claims, and explaining that the constitutional right to affirmative

assistance is limited to a direct appeal of a criminal conviction, a habeas petition,

or a civil rights action to vindicate basic constitutional rights). Moreover, though

inmates do have a constitutional right to access courts to pursue any non-frivolous

lawsuit without “interference” from prison officials, Malone’s allegation that

defendants did not help him obtain the appropriate state court legal forms does not

constitute interference with the pursuit of a lawsuit. Id. at 1102-04 (discussing

requirements for an access-to-court claim premised on prison officials’ alleged

interference, as opposed to affirmative assistance, with any prisoner lawsuit).


                                           2                                      13-15712
      We deem waived issues that Malone raises for the first time on appeal

concerning “Judicial Form Books” that allegedly include relevant state court forms

and are allegedly available at all state prison central libraries. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                        13-15712